Citation Nr: 0921349	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1955 to 
November 1964, with additional unverified service in the U.S. 
Army Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed bilateral 
hearing loss, which was first diagnosed in February 2000, was 
caused by noise exposure during service.  Specifically, he 
has reported exposure to aircraft noise on the flight line 
while serving in the U.S. Air Force and exposure to heavy 
artillery and cannon noise during training exercises while 
serving in the U.S. Army Reserve. 

In his substantive appeal, the Veteran reported that he 
served in the U.S. Army Reserve as an instructor for 17 years 
following his separation from service in the U.S. Air Force 
in 1964.  A Certificate of Retirement shows that the Veteran 
retired from the United States Army in March 1996.  The 
Veteran further reported that, during this time, he was 
exposed to heavy field artillery weapons fire at close 
proximity.  Service in the Army Reserve has not been verified 
for any period following separation from service in 1964, and 
as such, further development in this regard is necessary 
before a decision is made in this case.  Additionally, the 
Veteran's service treatment records for this period of 
service should be obtained on remand, as well as any recent 
VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Alabama Army Reserve, the 
National Personnel Records Center, and/or 
any other indicated agency, and request 
verification of the complete dates and 
types of the appellant's service in the 
Army Reserve, whether it was active duty, 
active duty for training, or inactive duty 
training.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

2.  Contact the Alabama Army Reserve, the 
National Personnel Records Center, and/or 
any other indicated agency, and request 
copies of the appellant's complete service 
treatment records and service personnel 
records from his service in the Army 
Reserve, including, but not limited to, 
all records from the Pelham Range near 
Anniston, Alabama.  See M21-1MR, Part III, 
Subpart iii, Chapter 2, Section B.  If 
these records are not available, a 
negative reply must be provided.

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for hearing loss from the Birmingham, 
Alabama, VA Medical Center, dated since 
August 2002.

4.  When the development requested has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from it. 

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

